Citation Nr: 1742293	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ankle condition.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1982 to July 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Veteran testified at a Travel Board hearing before the Board; a copy of the hearing transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran's right ankle condition is related to an in-service fracture.


CONCLUSION OF LAW

Service connection for right ankle condition is warranted.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right ankle condition is due to service or a service-connected disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning to the facts of the case, the first element of service connection - a current disability - is met: a January 2016 VA examination diagnosed recurrent bilateral ankle strain and arthritis.  The additional elements - an in-service injury and a link between this injury and the Veteran's current condition - are also met.  The Veteran's July 1985 separation examination noted a fracture of the right ankle in December 1984.  The January 2016 VA examination found it as likely as not that the Veteran's right ankle condition was caused by or related to his active service, citing the right ankle fracture.  The VA examination found that the fracture "likely had a role in the development of the [V]eteran's right ankle arthritis which developed many years later."  The Board therefore determines that service connection is warranted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for right ankle condition is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


